UNITED STATES DISTRICT COURT ~ | -
SOUTHERN DISTRICT OF GEORGIA ZU/9DEC-9 AM 9: 16

AUGUSTA DIVISION
CLERK N: Hodge
UNITED STATES OF AMERICA __ ) $0. bs
)
v. ) INDICTMENT NO: 1:19-mj-0067
)
JASON MICHAEL MUSGROVE )
)
)
UNSEALING ORDER

 

Upon motion of the United States for an order unsealing all search warrants,
arrest warrant and criminal complaint, together with any and all process issued
thereunder and the motion to seal and order sealing said documents in the above-
styled matter, and good cause appearing therefore, the investigation of the Defendant
has concluded and will not be compromised by unsealing said documents and that
such documents will be provided to counsel for the Defendant, it is,

ORDERED that the Government's motion is GRANTED. The search
warrants issued in the above-styled matter, together with any and all process issued
thereunder and the motion to seal and order sealing said documents in the above-
styled matter, are hereby UNSEALED.

Order entered at Augusta, Georgia, this th ay of December 2019.

f..|

hel BRIAN K. EPPS
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
